Case 4:21-cr-20338-MFL-CIl ECF No. 1, PagelD.1 Filed 05/19/21 Page 1 of 4

©

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

 

Plaintiff, Case: 4:21-cr-20338 _
Judge: Leitman, Matthew F.
MJ: Ivy, Curtis
. Filed: 05-19-2021
SEALED MATTER (tt)
NICHOLAS RAY JONES, [ L E
Defendant. MAY 19 001
G-S-DIST RICT COURT
INDICTMENT FLINT, MICHIGAN

 

THE GRAND JURY CHARGES:
COUNT ONE
Felon in possession of a firearm
(18 U.S.C. § 922(g)(1))

On or about May 5, 2021, in the Eastern District of Michigan, Nicholas
Jones, knowing he had been convicted of an offense punishable by a term of
imprisonment exceeding one year, knowingly possessed, in and affecting
commerce, a firearm, that is, a Smith & Wesson, model M&P 15-22, .22 caliber

rifle, a Glock, model 30, .45 caliber semi-automatic handgun, a Glock, model 30S,

.45 caliber semi-automatic handgun, a Sig Sauer, model P320 M18, 9mm semi-

1 of3

 

 
Case 4:21-cr-20338-MFL-CIl ECF No. 1, PagelD.2 Filed 05/19/21 Page 2 of 4

automatic handgun, and a Sig Sauer, model P365, 9mm semi-automatic handgun,
in violation of Title 18, United States Code, Section 922(g)(1).
COUNT TWO
Possession of a firearm made in violation of the National Firearms Act
(26 U.S.C. § 5861(c))

On or about May 5, 2021, in the Eastern District of Michigan, Nicholas
Jones, knowingly received and possessed a firearm, that is, a Smith & Wesson,
model M&P 15-22, .22 caliber rifle, made in violation of chapter 53 of Title 26, by
having sawed off the shoulder stock and creating a weapon made from a rifle with
an overall length of less than 26 inches, in violation of Title 26, United States
Code, Sections 5822, 5845(a)(4),5861(c), and 5871.

FORFEITURE ALLEGATIONS

The allegations contained in Counts One through Two of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging
forfeiture. Pursuant to Fed.R.Cr.P. 32.2(a), the government hereby gives notice to
the defendant of its intention to seek forfeiture of all proceeds of the alleged
violations, direct or indirect, or property traceable thereto; all property that
facilitated the commission of the violations alleged, or property traceable thereto; all

property involved in, or property traceable to, the violations alleged in this

Indictment.

2 of 3

 
Case 4:21-cr-20338-MFL-CI ECF No. 1, PagelD.3 Filed 05/19/21 Page 3 of 4

 

 

 

THIS IS A TRUE BILL.
Dated: May 19, 2021 s/GRAND JURY FOREPERSON
SAIMA MOHSIN
Acting United States Attorney
s/TIMOTHY M. TURKELSON ANTHONY P. VANCE
TIMOTHY M. TURKELSON (P53748) = ANTHONY P. VANCE (P61148)
Assistant United States Attorney Assistant United States Attorney
101 First Street, Suite 200 Chief, Branch Offices

Bay City, MI 48708
Telephone number: (989) 895-5712
Timothy.turkelson@usdoj.gov

3 of3

 

 
Case 4:21-cr-20338-MFL-CIl ECF No. 1, PagelD.4 Filed 05/19/21 Page 4 of 4

Companion Case information MUST be completed by AUSA and initialed.

: «tet i

United States District Court Criminal Case Cov-~ ™" .

Eastern District of Michigan Case: 4:21-cr-20338
Judge: Leitman, Matthew F.
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to com, MJ: Ivy, Curtis

Filed: 05-19-2021
SEALED MATTER (tt)

 

 

 
  

 

 

   

_Companio inforn

 

| Companion Case Number:

 

 

 

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
[] Yes No AUSA’s Initials: TT
Case Title: USA v. NICHOLAS RAY JONES rc LL E
County where offense occurred : GENESEE r MAY 19 2021
U.S. DIST CQU
Check One: Felony [_] Misdemeanor FLINT, hone
X Indictment/____ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding to Case No: Judge:

 

 

C] Original case was terminated; no additional charges or defendants.
Corrects errors; no additional charges or defendants.
[_] Involves, for plea purposes, different charges or adds counts.
[-] Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

May 19, 2021

s/TIMOTHY TURKELSON
Date

Timothy Turkelson

Assistant United States Attorney

210 Federal Building

600 Church Street

Flint, Michigan 48502

Telephone: (810) 766-5177

Email: Timothy. Turkelson@usdoj.gov
P53748

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.

03/11/2013

 

 

 
